Citation Nr: 0011238	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  97-12 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for low back strain, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from March 1971 to March 1974.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the January 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  

In August 1998, the Board issued a decision in this case 
which, inter alia, denied a rating greater than 20 percent 
for the veteran's low back strain.  The appellant appealed 
that decision to the U. S. Court of Appeals for Veterans 
Claims (Court).   In June 1999 the Secretary of Veterans 
Affairs, represented by the Office of General Counsel, and 
the veteran, represented by private counsel, filed a document 
entitled "Joint Motion for Remand to the Board and to Stay 
Further Proceedings".  Thereafter, the Court granted the 
joint motion, vacated the Board's August 1998 decision, to 
the extent that it denied a rating greater than 20 percent 
for low back strain, and remanded the case to the Board for 
further action.  Copies of the joint motion and the Court's 
order have been inserted into the claims folder.


REMAND

The joint motion specified that on remand the Board should 
conduct further development in accordance with VA's duty to 
assist.  It was further stipulated that the Board must base 
its decisions on all evidence and material of record, and 
provide a written statement of findings and conclusions, and 
the reasons for those findings and conclusions, on all 
material issues of fact and law presented on the record.  

The Court's remand order requires the RO to obtain a new VA 
examination report.  In order to assure that the RO and the 
VA examiner provide an adequate response to the Court's 
order, it is important to note the basis of the joint motion 
that was presented to the Court of Appeals for Veterans 
Claims.  The Board's August 1998 decision was found to have 
relied on a March 1997 VA examination.  

With regard to that examination report the joint motion 
states as follows: 

The physician noted that the veteran was 
"somewhat inebriated with poor ability 
to give [history]." R. 673.  He noted 
that the "[v]eteran was unable to 
describe specific flares or aggravating 
factors for his back or joints since 
communication was difficult today." Id.  
The physician provided a description of 
the objective range of motion, noting 
that all motions were performed at 
"questionable effort." R. 674.  He 
diagnosed a "[h]istory of low back 
strain - with minimal evidence of 
disease."  The physician expressly 
stated that "Any further statements than 
mentioned above for DeLuca purposes would 
have to be a purely speculative nature." 
Id.  

The joint motion states further that 

The Board decision on appeal did not 
discuss the veteran's altered condition, 
the physician's statements regarding 
difficulty in communication, or his 
statement regarding the adequacy of the 
examination for DeLuca purposes.  

. . . . 

Consequently, the BVA's analysis of the 
veteran's limitation of motion is not 
based on all the medical evidence of 
record.  Faced with an incomplete 
examination report for adjudication 
purposes, the BVA should have sought 
clarification from the examiner or 
ordered a new examination.  

Accordingly, pursuant to the Court's order and the joint 
motion to vacate and remand, the case is REMANDED to the RO 
for the action listed below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
folder, copies of any VA and private 
medical records regarding evaluation or 
treatment for low back strain, that have 
not already been associated with the 
claims folder.

3.  The veteran should be scheduled for a 
special VA orthopedic examination to 
assess the nature and extent of his 
service-connected low back strain.  The 
examiner must review the claims folder 
prior to evaluating the veteran.  All 
indicated tests and studies should be 
performed, to include full range of 
motion studies, and all clinical findings 
clearly set forth in the examination 
report.  Additionally the examiner should 
provide the following opinions based upon 
the medical evidence of record:  

a.  The examiner should be asked to 
provide an opinion as to whether the 
veteran's lumbosacral spine exhibits 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination.  

b.  The examiner should also provide 
an opinion as to whether pain could 
significantly limit functional 
ability during flare-ups or on 
repeated use over a period of time.  
This determination should if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups.  

All opinions expressed must be supported 
by reference to the medical evidence of 
record.  In the event that any opinion 
requested is not medically feasible the 
examiner should so state and explain the 
basis of that determination.

4.  Prior to consideration of the 
veteran's claim the RO should review the 
claims folder to ensure that all 
requested development has been 
accomplished as mandated by this remand, 
and take any corrective action required.  

5.  Following the completion of the above 
requested actions, the RO should review 
the veteran's claims on the basis of all 
evidence of record and all applicable law 
and regulations.  If action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and 
the applicable time to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999). 

